                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500
                                                                    Attorneys for Alaska Oil & Gas Association, and
                                                                    American Petroleum Institute
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                             UNITED STATES DISTRICT COURT
                                                                                              FOR THE DISTRICT OF ALASKA
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                     STATE OF WASHINGTON, COMMONWEALTH                              No.: 3:20-cv-00224-SLG
STOEL RIVES LLP




                                                                     OF MASSACHUSETTS, STATE OF CALIFORNIA,
                                                                     STATE OF CONNECTICUT, STATE OF
                                                                     DELAWARE, STATE OF ILLINOIS, STATE OF
                                                                     MAINE, STATE OF MARYLAND, THE PEOPLE
                                                                     OF, THE STATE OF MICHIGAN, STATE OF
                                                                     MINNESOTA, STATE OF NEW JERSEY, STATE
                                                                     OF NEW YORK, STATE OF OREGON, STATE OF
                                                                     RHODE ISLAND, and STATE OF VERMONT,
                                                                                                                      Plaintiffs,
                                                                            v.
                                                                     DAVID BERNHARDT, in his official capacity as
                                                                     Secretary of the Interior, UNITED STATES
                                                                     DEPARTMENT OF THE INTERIOR, and BUREAU
                                                                     OF LAND MANAGEMENT,
                                                                                                            Defendants.

                                                                                            MOTION TO INTERVENE BY
                                                                                       ALASKA OIL AND GAS ASSOCIATION AND
                                                                                         AMERICAN PETROLEUM INSTITUTE


                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 1 of 26
                                            TABLE OF CONTENTS

                                                                                                                          Page

I.     INTRODUCTION ................................................................................................... 1
II.    BACKGROUND ..................................................................................................... 2
       A.       Congress Requires Development of a Leasing Program on the
                Coastal Plain ................................................................................................. 2
       B.       BLM Develops the Coastal Plain Leasing Program .................................... 4
       C.       Plaintiffs’ Legal Challenge........................................................................... 5
       D.       The Associations’ Interest in this Litigation ................................................ 6
III.   ARGUMENT .......................................................................................................... 8
       A.       The Associations Are Entitled to Intervene as of Right ............................... 8
                1.        The Associations’ motion is timely................................................... 9
                2.        The Associations have a significant protectable interest in the
                          resolution of this action ................................................................... 10
                3.        Disposition in favor of Plaintiffs will harm the interest of the
                          Associations’ members ................................................................... 12
                4.        Defendants do not adequately represent the Associations’
                          interests............................................................................................ 15
       B.       Alternatively, the Associations Are Entitled to Permissive
                Intervention ................................................................................................ 17
IV.    CONCLUSION ..................................................................................................... 18




State of Washington, et al. v. Bernhardt et al.
Case No. 3:20-cv-00224-SLG                    i
         Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 2 of 26
                                              TABLE OF AUTHORITIES

                                                                                                                               Page
Cases

Alaska v. Suburban Propane Gas Corp.,
   123 F.3d 1317 (9th Cir. 1997) ...................................................................................................9

Am. Rivers v. Wheeler,
   No. C 20-04636 WHA, 2020 WL 5993229 (N.D. Cal. Oct. 9, 2020) ...............................15, 16

Citizens for Balanced Use v. Mont. Wilderness Ass’n,
    647 F.3d 893 (9th Cir. 2011) .......................................................................................10, 12, 15

In re City of Fall River, Mass.,
    470 F.3d 30 (1st Cir. 2006) ......................................................................................................14

Colwell v. Dep’t of Health & Human Servs.,
   558 F.3d 1112 (9th Cir. 2009) ...................................................................................................9

Ctr. for Biological Diversity v. Salazar,
    No. 3:08-CV-0159-RRB, 2010 WL 11530782 (D. Alaska Jan. 8, 2010) ..................................7

Ctr. for Sustainable Economy v. Jewell,
    779 F.3d 588 (D.C. Cir. 2015) ...................................................................................................7

Cty. of Fresno v. Andrus,
   622 F.2d 436 (9th Cir. 1980) ...................................................................................................16

Defenders of Wildlife v. Bureau of Ocean Energy Mgmt.,
   684 F.3d 1242 (11th Cir. 2012) .................................................................................................7

Defenders of Wildlife v. Minerals Mgmt. Serv.,
   No. 10-0254-WS-C, 2010 WL 3169337 (S.D. Ala. Aug. 9, 2010) ...........................................7

Diné Citizens Against Ruining Our Env’t v. Jewell,
   No. CIV 15-0209, 2015 WL 4997207 (D.N.M. Aug. 14, 2015) ...............................................7

Donnelly v. Glickman,
   159 F.3d 405 (9th Cir. 1998) .............................................................................................11, 17

Freedom from Religion Found., Inc. v. Geithner,
   644 F.3d 836 (9th Cir. 2011) ...................................................................................................18


State of Washington, et al. v. Bernhardt et al.
Case No. 3:20-cv-00224-SLG                    ii



            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 3 of 26
                                               TABLE OF AUTHORITIES
                                                     (continued)
                                                                                                                                  Page


Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc.,
    528 U.S. 167 (2000) ...................................................................................................................9

Fund for Animals, Inc. v. Norton,
   322 F.3d 728 (D.C. Cir. 2003) .................................................................................................14

Kootenai Tribe of Idaho v. Veneman,
   313 F.3d 1094 (9th Cir. 2002) .................................................................................................17

League of Conservation Voters v. Trump,
   303 F. Supp. 3d 985 (D. Alaska 2018) ......................................................................................7

League v. Jewell,
   No. 3:15-CV-00067-SLG, 2015 WL 12516787 (D. Alaska July 23, 2015) ..............................7

Cal. ex rel. Lockyer v. United States,
   450 F.3d 436 (9th Cir. 2006) ...................................................................................................14

Nat. Res. Def. Council v. Costle,
   561 F.2d 904 (D.C. Cir. 1977) ...........................................................................................14, 16

Native Vill. of Chickaloon v. Nat’l Marine Fisheries Serv.,
   947 F. Supp. 2d 1031 (D. Alaska 2013) ....................................................................................7

Nuesse v. Camp,
   385 F.2d 694 (D.C. Cir. 1967) ...........................................................................................10, 15

Nw. Forest Res. Council v. Glickman,
   82 F.3d 825 (9th Cir. 1996) .....................................................................................................15

Oceana v. Bureau of Ocean Energy Mgmt.,
   37 F. Supp. 3d 147 (D.D.C. 2014) .............................................................................................7

Perry v. Schwarzenegger,
   630 F.3d 898 (9th Cir. 2011) .....................................................................................................9

Ross v. Marshall,
   426 F.3d 745 (5th Cir. 2005) ...................................................................................................14




State of Washington, et al. v. Bernhardt et al.
Case No. 3:20-cv-00224-SLG                   iii


            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 4 of 26
                                                TABLE OF AUTHORITIES
                                                      (continued)
                                                                                                                                     Page


Sagebrush Rebellion, Inc. v. Watt,
   713 F.2d 525 (9th Cir. 1983) ...................................................................................................17

Scotts Valley Band of Pomo Indians of Sugar Bowl Rancheria v. United States,
   921 F.2d 924 (9th Cir. 1990) .....................................................................................................8

Sierra Club v. EPA,
    292 F.3d 895 (D.C. Cir. 2002) .................................................................................................14

Sierra Club v. Espy,
    18 F.3d 1202 (5th Cir. 1994) ...................................................................................................16

Sierra Club v. U.S. EPA,
    995 F.2d 1478 (9th Cir. 1993) .................................................................................................10

Smith v. Marsh,
   194 F.3d 1045 (9th Cir. 1999) ...................................................................................................8

Sw. Ctr. for Biological Diversity v. Berg,
   268 F.3d 810 (9th Cir. 2001) ........................................................................................... passim

Trbovich v. United Mine Workers of Am.,
   404 U.S. 528 (1972) .................................................................................................................15

United States v. City of L.A., Cal.,
   288 F.3d 391 (9th Cir. 2002) ........................................................................................... passim

Wilderness Soc’y v. U.S. Forest Serv.,
   630 F.3d 1173 (9th Cir. 2011) .................................................................................................10

Statutes

16 U.S.C. § 668dd ............................................................................................................................2

16 U.S.C. § 3142, et seq...................................................................................................................2

Administrative Procedure Act......................................................................................................5, 6

Alaska National Interest Lands Conservation Act ................................................................ passim



State of Washington, et al. v. Bernhardt et al.
Case No. 3:20-cv-00224-SLG                   iv


             Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 5 of 26
                                                  TABLE OF AUTHORITIES
                                                        (continued)
                                                                                                                                          Page




National Enivronmental Policy Act .........................................................................................4, 5, 6

National Wildlife Refuge System Administration Act ................................................................5, 6

Pub. L. No. 96-487, 94 Stat. 2371 ...................................................................................................2

Pub. L. No. 115-97, § 20001, 131 Stat. 2054 ..................................................................................4

Rules

Fed. R. Civ. P. 24 ...........................................................................................................1, 10, 12, 14

Fed. R. Civ. P. 24(a) ......................................................................................................1, 10, 12, 18

Fed. R. Civ. P. 24(b) ............................................................................................................1, 17, 18

Other Authorities

Public Land Order 2214, Establishing the Arctic National Wildlife Range (Dec. 6,
   1960) ..........................................................................................................................................2

U.S. Dept. of the Interior, Arctic National Wildlife Refuge Alaska, Coastal Plain
   Resource Assessment Report and Recommendation to the Congress of the
   United States and Final Environmental Impact Statement (Apr. 21, 1987) ..............................3

U.S. Energy Information Administration, Analysis of Projected Crude Oil
   Production in the Arctic National Wildlife Refuge (May 2018) ................................................3

USGS, Arctic National Wildlife Refuge, 1002 Area, Petroleum Assessment, 1998,
  Including Economic Analysis, Fact Sheet 0028-01....................................................................3




State of Washington, et al. v. Bernhardt et al.
Case No. 3:20-cv-00224-SLG                    v


             Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 6 of 26
                                                                                                        I. INTRODUCTION

                                                                           Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Alaska Oil and

                                                                    Gas Association (“AOGA”) and the American Petroleum Institute (“API”) (together the

                                                                    “Associations”) respectfully move for leave to intervene as defendants in the above-

                                                                    captioned litigation. This lawsuit challenges the record of decision (“ROD”) issued by the

                                                                    Bureau of Land Management (“BLM”) approving the Coastal Plain Oil and Gas Leasing

                                                                    Program. 1 Plaintiffs seek to enjoin that program, and “set aside” the ROD and related
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    decisions and approvals. 2 As set forth below, the Associations’ members have a direct
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    interest in defending the Coastal Plain Oil and Gas Leasing Program and meet all of the
STOEL RIVES LLP




                                                                    requirements to intervene as of right under Fed. R. Civ. P. 24(a) or, alternatively, the

                                                                    requirements of permissive intervention under Fed. R. Civ. P. 24(b). For either or both of

                                                                    these reasons, the Court should grant intervention. 3




                                                                           1
                                                                               Dkt. 1 at ¶ 1 (the “Complaint”).
                                                                           2
                                                                               Id., Prayer for Relief ¶¶ A-C.
                                                                           3
                                                                            Counsel for Federal Defendants state that they take no position on the
                                                                    Associations’ motion to intervene.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    1


                                                                               Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 7 of 26
                                                                                                      II. BACKGROUND

                                                                    A.     Congress Requires Development of a Leasing Program on the Coastal Plain.

                                                                           In 1960, Public Land Order 2214 established the “Arctic National Wildlife

                                                                    Range.” 4 In 1980, the Alaska National Interest Lands Conservation Act (“ANILCA”)

                                                                    expanded the Range and renamed it the Arctic National Wildlife Refuge (“ANWR”). 5

                                                                    Section 1002 of ANILCA expressly directs the Secretary of the Interior to carry out an oil

                                                                    and gas exploration program on ANWR’s coastal plain (sometimes called the “1002
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Area” or the “Coastal Plain”). 6 ANILCA, as enacted, prohibits the leasing and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    development of oil and gas in the 1002 Area “until authorized by an Act of Congress.” 7
STOEL RIVES LLP




                                                                           In keeping with ANILCA’s directive, the Department of the Interior

                                                                    commissioned more than 1,300 miles of seismic exploration lines in the 1002 Area by a

                                                                    petroleum-industry consortium from 1983 to 1985, as detailed in a 1987 report to




                                                                           4
                                                                            Public Land Order 2214, Establishing the Arctic National Wildlife Range (Dec.
                                                                    6, 1960).
                                                                           5
                                                                              ANILCA, Pub. L. No. 96-487, 94 Stat. 2371. ANILCA is codified in various
                                                                    titles of the U.S. Code related to the subject matter or department addressed. The
                                                                    ANILCA sections pertinent to oil and gas leasing in the 1002 Area are sections 303 and
                                                                    1002, et seq., codified at 16 U.S.C. § 668dd (Note) and 16 U.S.C. § 3142, et seq.
                                                                    respectively.
                                                                           6
                                                                               ANILCA § 1002(c).
                                                                           7
                                                                               Id. § 1003.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    2


                                                                               Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 8 of 26
                                                                    Congress. 8 The 1987 Report described the 1002 Area as “the Nation’s best single

                                                                    opportunity to increase significantly domestic oil production” and the “most outstanding

                                                                    petroleum exploration target in the onshore United States.” 9

                                                                           In 1998, the United States Geological Survey (“USGS”) updated the 1987

                                                                    Report’s analysis. 10 USGS’s 1998 Assessment estimated at least 11.6 billion barrels of

                                                                    in-place oil, which more than doubled the 4.8 billion barrels estimated in the 1987

                                                                    Report. This new analysis provided valuable insight and reaffirmed the significant
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    potential for oil and gas development in the 1002 Area. 11
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           In 2017, Congress passed Public Law No. 115-97—the Tax Cuts and Jobs Act
STOEL RIVES LLP




                                                                    (“Tax Act”)—which includes a stand-alone title that expressly directs the Secretary of the

                                                                    Interior to “establish and administer a competitive oil and gas program for the leasing,




                                                                           8
                                                                            U.S. Department of the Interior, Arctic National Wildlife Refuge Alaska, Coastal
                                                                    Plain Resource Assessment Report and Recommendation to the Congress of the United
                                                                    States and Final Environmental Impact Statement at 3 (Apr. 21, 1987) (“1987 Report”).
                                                                           9
                                                                               1987 Report at vii.
                                                                           10
                                                                              USGS, Arctic National Wildlife Refuge, 1002 Area, Petroleum Assessment,
                                                                    1998, Including Economic Analysis, Fact Sheet 0028-01: Online Report,
                                                                    https://pubs.usgs.gov/fs/fs-0028-01/fs-0028-01.htm (last visited Oct. 29, 2020) (“1998
                                                                    Assessment”).
                                                                           11
                                                                             New analysis by the U.S. Energy Information Administration predicts an
                                                                    additional 3.4 billion barrels in crude oil production between 2031 and 2050. U.S. Energy
                                                                    Information Administration, Analysis of Projected Crude Oil Production in the Arctic
                                                                    National Wildlife Refuge at 5 (May 2018). Available at
                                                                    https://www.eia.gov/outlooks/aeo/pdf/ANWR.pdf (last visited November 5, 2020).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    3


                                                                               Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 9 of 26
                                                                    development, production, and transportation of oil and gas in and from the Coastal

                                                                    Plain.” 12 The Tax Act also directs the Secretary to manage the program in a manner

                                                                    similar to the management of the National Petroleum Reserve–Alaska. Congress further

                                                                    placed specific parameters on the establishment and administration of the leasing

                                                                    program, including offering at least two lease sales within 10 years (with each lease sale

                                                                    at least 400,000 acres area-wide), with the first lease sale not later than December 21,

                                                                    2021. 13
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    B.     BLM Develops the Coastal Plain Leasing Program.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Pursuant to the requirements of the Tax Act, BLM proceeded to develop the
STOEL RIVES LLP




                                                                    Coastal Plain Leasing Program. BLM issued a final environmental impact statement

                                                                    (“EIS”) pursuant to the National Environmental Policy Act (“NEPA”) for the Coastal

                                                                    Plain Leasing Program in September of 2019. 14 The U.S. Fish and Wildlife Service

                                                                    issued a biological opinion pursuant to the Endangered Species Act for the Coastal Plain

                                                                    Leasing Program on March 13, 2020. 15




                                                                           12
                                                                                Pub. L. No. 115-97, § 20001(b)(2)(A), 131 Stat. 2054.
                                                                           13
                                                                                Id. § 20001(c).
                                                                           14
                                                                                Declaration of Kara Moriarty (“Moriarty Decl.”) ¶ 11 (attached hereto).
                                                                           15
                                                                                Id.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    4


                                                                               Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 10 of 26
                                                                           On August 17, 2020, BLM issued its ROD approving the Coastal Plain Leasing

                                                                    Program. 16 The ROD makes approximately 1,563,500 acres available for oil and gas

                                                                    leasing, and consequently for potential future exploration, development, and

                                                                    transportation. 17 The program adopted by the ROD also provides the stipulations and

                                                                    standard operating procedures that lease holders must comply with to ensure protections

                                                                    for surface resources and other uses. 18

                                                                    C.     Plaintiffs’ Legal Challenge.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Plaintiffs filed their Complaint in this matter on September 9, 2020. Plaintiffs’
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Complaint alleges that BLM’s EIS and the ROD for the Coastal Plain Leasing Program
STOEL RIVES LLP




                                                                    violate NEPA and the Administrative Procedures Act (“APA”). 19 Plaintiffs’ Complaint

                                                                    further alleges that the ROD violates the National Wildlife Refuge System

                                                                    Administration Act (the “Refuge Act”). 20 Plaintiffs’ Complaint additionally alleges that

                                                                    BLM violated the Tax Act. 21




                                                                           16
                                                                                Id. ¶ 12.
                                                                           17
                                                                                Id.
                                                                           18
                                                                                Id.
                                                                           19
                                                                                Complaint at ¶¶ 207–34.
                                                                           20
                                                                                Id. ¶¶ 188–206.
                                                                           21
                                                                                Id. ¶¶ 235–42.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    5


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 11 of 26
                                                                           As relief in this case, Plaintiffs seek a declaration that the Federal Defendants

                                                                    violated NEPA, the APA, the Refuge Act, and the Tax Act. 22 Plaintiffs ask the Court to

                                                                    “set aside” the ROD and EIS. 23 Plaintiffs further ask for preliminary or permanent

                                                                    injunctive relief against implementation of the Coastal Plain Leasing Program. 24

                                                                    D.     The Associations’ Interest in this Litigation.

                                                                           AOGA is a professional trade association whose mission is to foster the long-term

                                                                    viability of the oil and gas industry for the benefit of all Alaskans. 25 AOGA’s membership
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    includes 14 companies that have state and federal interests in oil and gas, both onshore and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    offshore, in Alaska. 26 AOGA’s members have a well-established history of prudent and
STOEL RIVES LLP




                                                                    environmentally responsible oil and gas exploration, development, and production in

                                                                    Alaska. 27

                                                                           API is the primary national trade association of the oil and natural gas industry,

                                                                    representing more than 600 companies involved in all aspects of that industry, including

                                                                    the exploration, production, shipping, transportation, and refining of crude oil. 28 Together



                                                                           22
                                                                                Id., Prayer for Relief ¶ A.
                                                                           23
                                                                                Id. at ¶ B.
                                                                           24
                                                                                Id. at ¶ C.
                                                                           25
                                                                                See Moriarty Decl. ¶ 3.
                                                                           26
                                                                                Id. ¶¶ 3, 5.
                                                                           27
                                                                                Id. ¶.
                                                                           28
                                                                                See Declaration of Lem Smith ¶ 2 (“Smith Decl.”) (attached hereto).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    6


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 12 of 26
                                                                    with its member companies, API is committed to ensuring a strong, viable U.S. oil and

                                                                    natural gas industry capable of meeting the energy needs of our nation in an efficient and

                                                                    environmentally responsible manner. 29

                                                                           The Associations’ members are deeply engaged in the exploration for and

                                                                    development of oil and gas resources in Alaska, and their interests are directly implicated

                                                                    by the claims asserted by Plaintiffs. 30 This Court and federal courts elsewhere have

                                                                    routinely granted both AOGA’s and API’s motions to intervene as defendants in lawsuits
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    brought by plaintiffs challenging governmental actions with respect to oil and gas
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    activities, including but not limited to lease sales and the issuance of leases. 31
STOEL RIVES LLP




                                                                           29
                                                                                See id. ¶¶ 5, 7.
                                                                           30
                                                                                Moriarty Decl. ¶¶ 5, 6, 8-10, 13-15; Smith Decl. ¶¶ 5, 8-12.
                                                                           31
                                                                              See League of Conservation Voters v. Trump, 303 F. Supp. 3d 985, 989 (D.
                                                                    Alaska 2018) (API intervenor in challenge related to Executive Order for offshore
                                                                    leasing); League v. Jewell, No. 3:15-CV-00067-SLG, 2015 WL 12516787, at *2 (D.
                                                                    Alaska July 23, 2015) (AOGA intervention in challenge to incidental take regulations for
                                                                    Chukchi Sea); Ctr. for Biological Diversity v. Salazar, No. 3:08-CV-0159-RRB, 2010
                                                                    WL 11530782, at *1 (D. Alaska Jan. 8, 2010) (AOGA intervention in challenge to
                                                                    incidental take regulations for Chukchi Sea); Native Vill. of Chickaloon v. Nat’l Marine
                                                                    Fisheries Serv., 947 F. Supp. 2d 1031 (D. Alaska 2013) (API intervention in challenge to
                                                                    geological and geophysical survey permit); Ctr. for Sustainable Economy v. Jewell, 779
                                                                    F.3d 588 (D.C. Cir. 2015) (API intervened in challenge to five-year leasing program);
                                                                    Defenders of Wildlife v. Bureau of Ocean Energy Mgmt., 684 F.3d 1242 (11th Cir. 2012)
                                                                    (API intervened in challenge to lease sales and agency use of categorical exclusions to
                                                                    approve exploration plans); Oceana v. Bureau of Ocean Energy Mgmt., 37 F. Supp. 3d
                                                                    147 (D.D.C. 2014) (API intervened in challenge to lease sales); Diné Citizens Against
                                                                    Ruining Our Env’t v. Jewell, No. CIV 15-0209, 2015 WL 4997207 (D.N.M. Aug. 14,
                                                                    2015) (API intervened in challenges to drilling permits); Defenders of Wildlife v.


                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    7


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 13 of 26
                                                                                                         III. ARGUMENT

                                                                    A.     The Associations Are Entitled to Intervene as of Right.

                                                                           The Ninth Circuit has adopted a four-part test to determine whether a party should

                                                                    be permitted to intervene as of right: (1) the motion must be timely; (2) the movant must

                                                                    claim a “significantly protectable” interest relating to the property or transaction that is

                                                                    the subject of the action; (3) the movant must be so situated that the disposition of the

                                                                    action may, as a practical matter, impair or impede the movant’s ability to protect that
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    interest; and (4) the movant’s interest must not be adequately represented by the existing
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    parties to the action. 32 Consistent with all other federal courts of appeal, the Ninth Circuit
STOEL RIVES LLP




                                                                    applies this test broadly in favor of intervention:

                                                                                  A liberal policy in favor of intervention serves both efficient
                                                                                  resolution of issues and broadened access to the courts. By
                                                                                  allowing parties with a practical interest in the outcome of a
                                                                                  particular case to intervene, we often prevent or simplify
                                                                                  future litigation involving related issues; at the same time, we
                                                                                  allow an additional interested party to express its views
                                                                                  before the court.[33]




                                                                    Minerals Mgmt. Serv., No. 10-0254-WS-C, 2010 WL 3169337 (S.D. Ala. Aug. 9, 2010)
                                                                    (intervened in challenge to lease sale).
                                                                           32
                                                                              Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999) (internal quotation marks
                                                                    and citation omitted).
                                                                           33
                                                                              United States v. City of L.A., Cal., 288 F.3d 391, 397–98 (9th Cir. 2002)
                                                                    (internal quotation marks and citation omitted); Scotts Valley Band of Pomo Indians of
                                                                    Sugar Bowl Rancheria v. United States, 921 F.2d 924, 926 (9th Cir. 1990).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    8


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 14 of 26
                                                                    Thus, courts assess a motion to intervene “primarily by practical considerations, not
                                                                    technical distinctions.” 34 As discussed below, the Associations meet each of the
                                                                    requirements for intervention as of right. 35

                                                                           1.       The Associations’ motion is timely.

                                                                           When evaluating timeliness, courts in the Ninth Circuit consider (1) the stage of

                                                                    the proceedings, (2) any prejudice to the existing parties, and (3) the reasons for and

                                                                    length of any delay. 36 This litigation was recently filed and is in its preliminary stages.

                                                                    Defendants have not yet filed their answer, and the administrative record has not been
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    lodged. The Associations have acted swiftly and without delay to seek intervention, and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    no party will be prejudiced by the Associations’ intervention. The Associations have
STOEL RIVES LLP




                                                                    submitted a proposed answer to the Complaint along with this motion to avoid any




                                                                           34
                                                                              Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001).
                                                                    (internal quotation marks and citation omitted).
                                                                           35
                                                                              Although the Associations are not required to separately demonstrate standing to
                                                                    participate as defendant-intervenors, see Perry v. Schwarzenegger, 630 F.3d 898, 906
                                                                    (9th Cir. 2011) (per curiam), the interests of the Associations and their members in the
                                                                    Coastal Plain Leasing Program, and the impairment to those interests should Plaintiffs
                                                                    prevail easily satisfies any standing requirement, see Sw. Ctr. for Biological Diversity,
                                                                    268 F.3d at 821 n.3; Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S.
                                                                    167, 181 (2000) (standing can be based on member interests). Representation in litigation
                                                                    is germane to the Associations’ overall purposes of advancing the interests of the oil and
                                                                    gas industry. Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1122–23 (9th
                                                                    Cir. 2009) (finding interests “germane” where opponents’ position “will interfere with the
                                                                    achievement of [associations’] goals”); Moriarty Decl. ¶ 4; Smith Decl. ¶ 3.
                                                                           36
                                                                                Alaska v. Suburban Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir. 1997).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                    9


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 15 of 26
                                                                    possible delay. Intervention is routinely considered timely at this litigation stage, and no

                                                                    prejudice, delay, or inefficiency will result from the Associations’ intervention. 37

                                                                           2.     The Associations have a significant protectable interest in the
                                                                                  resolution of this action.

                                                                           A significant protectable interest exists when an applicant “asserts an interest that

                                                                    is protected under some law” and “there is a relationship between [the applicant’s] legally

                                                                    protected interest and the plaintiff’s claims.” 38 The interest requirement of Rule 24(a) is

                                                                    “primarily a practical guide to disposing of lawsuits by involving as many apparently
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    concerned persons as is compatible with efficiency and due process.” 39 Accordingly,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    “[n]o specific legal or equitable interest need be established” for the Rule 24 test to be
STOEL RIVES LLP




                                                                           37
                                                                              Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th
                                                                    Cir. 2011) (motion deemed timely when filed less than three months after complaint was
                                                                    filed and less than two weeks after Forest Service’s answer).
                                                                           38
                                                                              City of L.A., 288 F.3d at 398 (internal quotation marks and citation omitted); id.
                                                                    (relationship requirement is met where “resolution of the plaintiff’s claims actually will
                                                                    affect the applicant” (internal quotation marks and citation omitted)); see Sierra Club v.
                                                                    U.S. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993) (intervenor’s interest need not be
                                                                    protected by statute put at issue by complaint so long as it is protected by law and relates
                                                                    to claim).
                                                                           39
                                                                             Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967); see Wilderness Soc’y v.
                                                                    U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   10


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 16 of 26
                                                                    satisfied. 40 To satisfy the “relationship” requirement, an applicant must show that

                                                                    resolution of the plaintiff’s claims will affect the applicant. 41

                                                                           The Associations’ members have a significant and protectable interest in the

                                                                    Coastal Plain Leasing Program. Oil and gas development under the Coastal Plain Leasing

                                                                    Program will be carried out exclusively through private oil and gas companies, which

                                                                    acquire leases through a sealed bidding process and then engage in exploration efforts

                                                                    that, if successful, will lead to production. 42 The Associations’ members have been the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    principal lease bidders on federal lease sales on Alaska’s North Slope and adjacent outer
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    continental shelf and the Coastal Plain Leasing Program provides an opportunity for the
STOEL RIVES LLP




                                                                    Associations’ members to submit competitive bids for leases on the Coastal Plain. 43 The

                                                                    Coastal Plain Leasing Program provides the terms and conditions for the issuance of

                                                                    those leases, and the conditions guiding development of those leases. 44 The Associations’

                                                                    members thus have a direct interest in this litigation, which seeks to vacate the Coastal

                                                                    Plain Leasing Program.




                                                                           40
                                                                              Sw. Ctr. for Biological Diversity, 268 F.3d at 818 (internal quotation marks and
                                                                    citation omitted).
                                                                           41
                                                                                Donnelly v. Glickman, 159 F.3d 405, 410 (9th Cir. 1998).
                                                                           42
                                                                                See Smith Decl. ¶ 10; Moriarty Decl. ¶¶ 6, 13.
                                                                           43
                                                                                See Smith Decl. ¶ 10; Moriarty Decl. ¶ 13.
                                                                           44
                                                                                See Smith Decl. ¶ 10; Moriarty Decl. ¶ 13.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   11


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 17 of 26
                                                                           The interests of the Associations’ members are further confirmed by the

                                                                    Associations’ comments filed in support of the Coastal Plain Leasing Program. 45 As

                                                                    explained in those comments, development of oil and gas opportunities on the Coastal

                                                                    Plain has been a “high priority” for the oil and gas industry since 1987. 46 The long-term

                                                                    development of oil and gas resources on the North Slope such as the 1002 Area is an

                                                                    important part of the nation’s energy future and ensuring the long-term viability of the

                                                                    Trans-Alaska Pipeline System and Alaska’s economy. 47 The Associations therefore meet
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    the interest requirement for intervention as of right under Rule 24(a).
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           3.        Disposition in favor of Plaintiffs will harm the interest of the
                                                                                     Associations’ members.
STOEL RIVES LLP




                                                                           The test for impairment under Rule 24(a) focuses on practical effects. “If an

                                                                    absentee would be substantially affected in a practical sense by the determination made in

                                                                    an action, he should, as a general rule, be entitled to intervene . . . .” 48 Intervention as of

                                                                    right is particularly appropriate when, as here, the relief sought is injunctive. 49


                                                                           45
                                                                                See Smith Decl. ¶ 9; Moriarty Decl. ¶ 10.
                                                                           46
                                                                                Moriarty, Ex. A at 2.
                                                                           47
                                                                                Id. at ¶¶ 8-9.
                                                                           48
                                                                             Fed. R. Civ. P. 24 advisory committee’s note, quoted in Citizens for Balanced
                                                                    Use, 647 F.3d at 898.
                                                                           49
                                                                             See City of L.A., 288 F.3d at 399; Sw. Ctr. for Biological Diversity, 268 F.3d at
                                                                    818 (where relief sought by plaintiffs will have direct, immediate, and harmful effects
                                                                    upon a third party’s legally protectable interests, the party satisfies the “interest” test);
                                                                    Complaint, Prayer for Relief.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   12


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 18 of 26
                                                                           The purpose of Plaintiffs’ lawsuit is to invalidate and enjoin the Coastal Plain

                                                                    Leasing Program. 50 If Plaintiffs are successful in their claims, the Associations’ members

                                                                    will lose the opportunity to bid on and secure leases in the Coastal Plain, and to

                                                                    ultimately develop those leases. 51 Less draconian remedies or forms of injunctive relief

                                                                    could also impose substantial additional delays or increased regulatory burdens. 52 The

                                                                    Associations thus satisfy the third prong of the intervention test.

                                                                           Furthermore, although governmental officials are named as the defendants, in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    practice, the real subject of this lawsuit is future leasing, exploration, and development
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    activities of the Associations’ members that will be authorized by the ROD. Indeed,
STOEL RIVES LLP




                                                                    Plaintiffs’ alleged injuries stem from the future development that may occur under the

                                                                    Coastal Plain Leasing Program. 53 This clearly qualifies the Associations for intervention

                                                                    as of right because Plaintiffs’ lawsuit is targeted at the future actions of the Associations’




                                                                           50
                                                                                Complaint, Prayer for Relief ¶¶ A-C.
                                                                           51
                                                                                See Smith Decl. ¶ 11; Moriarty Decl. ¶ 14.
                                                                           52
                                                                                See Smith Decl. ¶ 11; Moriarty Decl. ¶ 14.
                                                                           53
                                                                                See, e.g., Complaint ¶ 184.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   13


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 19 of 26
                                                                    members. 54 Private parties may intervene in defense of challenged actions when their

                                                                    interests could thus be directly affected. 55

                                                                           Accordingly, the Court’s disposition of this action would impair the ability of the

                                                                    Associations (and their members) to protect their interests. The impairment prong of

                                                                    Rule(a) “look[s] to the practical consequences of denying intervention.” 56 Here, as a

                                                                    result of BLM’s ROD, the Associations’ members will have an opportunity to bid on

                                                                    leases in the 1002 Area as required by the Tax Act on or before December 21, 2021, and
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           54
                                                                               Sierra Club v. EPA, 292 F.3d 895, 899–900 (D.C. Cir. 2002) (party has standing
                                                                    when its activities are the ultimate object of the legal challenge); see also, e.g., Sw. Ctr.
                                                                    for Biological Diversity, 268 F.3d at 821; Cal. ex rel. Lockyer v. United States, 450 F.3d
STOEL RIVES LLP




                                                                    436, 441 (9th Cir. 2006) (“[A] party has a sufficient interest for intervention purposes if it
                                                                    will suffer a practical impairment of its interests as a result of the pending litigation.”); In
                                                                    re City of Fall River, Mass., 470 F.3d 30, 31 (1st Cir. 2006) (recognizing that
                                                                    intervenor’s application to export natural gas was “Petitioners’ ultimate target” in seeking
                                                                    to compel agency to issue regulations); Fed. R. Civ. P. 24 advisory committee’s note on
                                                                    1966 amendment (“If an absentee would be substantially affected in a practical sense by
                                                                    the determination made in an action, he should, as a general rule, be entitled to intervene
                                                                    . . . .”).
                                                                           55
                                                                              See Fund for Animals, Inc. v. Norton, 322 F.3d 728, 733 (D.C. Cir. 2003)
                                                                    (foreign governmental agency may intervene in defense of legal challenge to federal
                                                                    regulations that would, if successful, limit sport hunting by U.S. citizens in that country;
                                                                    the country’s sheep “are the subject of the disputed regulations”); Ross v. Marshall, 426
                                                                    F.3d 745, 757 n.46 (5th Cir. 2005) (“With respect to a potential intervenor seeking to
                                                                    defend an interest being attacked by a plaintiff in a lawsuit, we have observed that the
                                                                    intervenor is a real party in interest when the suit was intended to have a ‘direct impact’
                                                                    on the intervenor.” (emphasis omitted)).
                                                                           56
                                                                              Nat. Res. Def. Council v. Costle, 561 F.2d 904, 909 (D.C. Cir. 1977) (internal
                                                                    quotation marks and citation omitted); see also Sw. Ctr. for Biological Diversity, 268
                                                                    F.3d at 818 (“Whether an applicant for intervention demonstrates sufficient interest in an
                                                                    action is a practical, threshold inquiry.” (internal quotation marks and citation omitted)).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   14


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 20 of 26
                                                                    to pursue development of the 1002 Area consistent with that program. 57 Plaintiffs’

                                                                    lawsuit, if successful, would derail those interests, permanently or temporarily. That is

                                                                    sufficient grounds to justify intervention as a matter of right.

                                                                           4.       Defendants do not adequately represent the Associations’ interests.

                                                                           The Associations’ interests are sufficiently different from those of Defendants to

                                                                    warrant intervention. The burden of demonstrating inadequate representation is minimal.

                                                                    The Associations need only show that their interests are different from the existing
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    parties’ interests such that their representation “may be” inadequate. 58 The Court must
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    consider:
STOEL RIVES LLP




                                                                                    (1) whether the interest of a present party is such that it will
                                                                                    undoubtedly make all the intervenor’s arguments; (2) whether
                                                                                    the present party is capable and willing to make such
                                                                                    arguments; and (3) whether the would-be intervenor would
                                                                                    offer any necessary elements to the proceedings that other
                                                                                    parties would neglect.[59]

                                                                    This issue was recently addressed in a lawsuit involving API in American Rivers v.

                                                                    Wheeler. 60 The court in American Rivers confirmed API’s interests were different than


                                                                           57
                                                                                Moriarty Decl. ¶ 13; Smith Decl. ¶ 11.
                                                                           58
                                                                             Citizens for Balanced Use, 647 F.3d at 898; Trbovich v. United Mine Workers of
                                                                    Am., 404 U.S. 528, 538 n.10 (1972); Sw. Ctr. for Biological Diversity, 268 F.3d at 823;
                                                                    Nuesse, 385 F.2d at 703.
                                                                           59
                                                                             City of L.A., 288 F.3d at 398 (quoting Nw. Forest Res. Council v. Glickman, 82
                                                                    F.3d 825, 838 (9th Cir. 1996)).
                                                                           60
                                                                             Am. Rivers v. Wheeler, No. C 20-04636 WHA, 2020 WL 5993229, at *2 (N.D.
                                                                    Cal. Oct. 9, 2020).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   15


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 21 of 26
                                                                    the federal agency defendant because it “represents players in the oil, gas, and pipeline

                                                                    industries, business entities beholden to boards, shareholders, and profit,” all things that

                                                                    the federal agency could not represent. 61 This “different and necessary viewpoint” was

                                                                    sufficient to show that the government agency may not adequately represent industry

                                                                    interests. 62

                                                                            Here, the interests and perspectives of the Associations as a non-federal entity

                                                                    whose members have a direct economic stake in this controversy are very different from
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    the interests of BLM as a federal regulatory agency that must comply with legislative
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    mandates and Executive Branch instruction. When parties, such as the Associations, have
STOEL RIVES LLP




                                                                    private interests, as opposed to the government’s “public” interests, this difference is

                                                                    sufficient to justify intervention. 63

                                                                            Moreover, the Associations are likely to make different arguments than BLM and

                                                                    present different arguments and approaches on both substantive matters and jurisdictional

                                                                    issues such as standing. The Associations will make arguments that are uniquely within

                                                                    their area of expertise, given their members’ substantial expertise in leasing, exploring,




                                                                            61
                                                                                 Id. at *3.
                                                                            62
                                                                                 Id.
                                                                             See Sw. Ctr. for Biological Diversity, 268 F.3d at 823–24; Sierra Club v. Espy,
                                                                            63

                                                                    18 F.3d 1202, 1208 (5th Cir. 1994); Cty. of Fresno v. Andrus, 622 F.2d 436, 438–39 (9th
                                                                    Cir. 1980); Nat. Res. Def. Council, 561 F.2d at 912.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   16


                                                                             Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 22 of 26
                                                                    and developing oil and gas resources on Alaska’s North Slope. 64 The Associations will be

                                                                    able to address practical on-the-ground considerations, in a manner that BLM cannot do.

                                                                    For these reasons too, BLM cannot adequately represent the Associations’ interests, and

                                                                    intervention is therefore appropriate.

                                                                    B.     Alternatively, the Associations Are Entitled to Permissive Intervention.

                                                                           As with intervention as of right, permissive intervention is construed liberally in

                                                                    favor of the moving party. 65 Permissive intervention should be allowed under Fed. R.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Civ. P. 24(b) as long as the applicant for intervention establishes that “(1) it shares a
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    common question of law or fact with the main action; (2) its motion is timely; and (3) the
STOEL RIVES LLP




                                                                    court has an independent basis for jurisdiction over the applicant’s claims.” 66 Under this

                                                                    standard, neither the inadequacy of representation nor a direct interest in the subject

                                                                    matter of the action need be shown. 67

                                                                           As addressed above, the interests of the Associations’ members in leasing and

                                                                    developing the 1002 Area are placed directly at stake by Plaintiffs’ claims. Plaintiffs’


                                                                           64
                                                                              Moriarty Decl. ¶ 16; see Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528
                                                                    (9th Cir. 1983) (granting intervention in litigation over the Secretary of the Interior’s
                                                                    decision to recommend establishment of a national conservation area where the non-
                                                                    profit wildlife protection association had specific “expertise apart from that of the
                                                                    Secretary [of the Interior]”).
                                                                           65
                                                                                City of L.A., 288 F.3d at 397–98.
                                                                           66
                                                                                Donnelly, 159 F.3d at 412.
                                                                           67
                                                                             Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002),
                                                                    overruled in part on other grounds by Wilderness Soc’y, 630 F.3d at 1178.

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   17


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 23 of 26
                                                                    goal in this lawsuit is to prevent BLM from issuing leases to oil and gas companies, and

                                                                    prevent BLM from authorizing oil and gas companies to develop and explore those

                                                                    leases. The Associations’ members are thus the private entities that will be most directly

                                                                    and adversely affected by the relief sought by Plaintiffs. The Associations’ interests in

                                                                    defending the Coastal Plain Leasing Program present issues of law and fact common to

                                                                    the main action. In addition, the Associations’ motion to intervene is timely and will not

                                                                    prejudice the existing parties. Accordingly, if this Court were to deny the Associations’
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    motion to intervene as of right, permissive intervention should be granted. 68
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                       IV. CONCLUSION
STOEL RIVES LLP




                                                                           For the foregoing reasons, the Associations respectfully request that the Court

                                                                    grant their motion for leave to intervene as of right under Rule 24(a). In the alternative,

                                                                    the Associations respectfully request that they be granted permissive intervention under

                                                                    Rule 24(b).




                                                                           68
                                                                              See Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th
                                                                    Cir. 2011) (explaining that “the independent jurisdictional grounds requirement does not
                                                                    apply to proposed intervenors in federal-question cases when the proposed intervenor is
                                                                    not raising new claims”).

                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   18


                                                                            Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 24 of 26
                                                                     DATED: November 16, 2020.
                                                                                                        STOEL RIVES LLP


                                                                                                        By: /s/ Ryan P. Steen
                                                                                                           RYAN P. STEEN (Bar No. 0912084)
                                                                                                           JASON T. MORGAN (Bar No. 1602010)

                                                                                                            Attorneys for Alaska Oil and Gas Association and
                                                                                                            American Petroleum Institute
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   19


                                                                           Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 25 of 26
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on November 16, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00224-JMK

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                             Margaret Ann Bensinger             peggy.bensinger@maine.gov
                                                                             Cindy Chang                        cindy.chang@atg.wa.gov
                                                                                                                cepseaef@atg.wa.gov
                                                                             Leigh Kathleen Currie              leigh.currie@ag.state.mn.us
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Ralph K Durstein , III             ralph.durstein@delaware.gov
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                dirkdurstein@live.com
                                                                             Paul A. Garrahan                   paul.garrahan@doj.state.or.us
                                                                             Jason Elliott James                jjames@atg.state.il.us
STOEL RIVES LLP




                                                                             Aurora Rose Janke                  aurora.janke@atg.wa.gov
                                                                                                                renae.smith@atg.wa.gov
                                                                             Elizabeth Anne Morrisseau          morrisseaue@michigan.gov
                                                                                                                perkinsj5@michigan.gov
                                                                             Steven Novick                      Steve.Novick@doj.state.or.us
                                                                             Nicholas F. Persampieri            nick.persampieri@vermont.gov
                                                                             Joshua Robert Purtle               joshua.purtle@doj.ca.gov
                                                                             Elizabeth B. Rumsey                liz.rumsey@doj.ca.gov
                                                                             Daniel Matthew Salton              daniel.salton@ct.gov
                                                                             Gregory S. Schultz                 gschultz@riag.ri.gov
                                                                                                                eullucci@riag.ri.gov
                                                                             Dianna Elizabeth Shinn             dianna.shinn@law.njoag.gov
                                                                             Paul A. Turcke                     paul.turcke@usdoj.gov
                                                                                                                mike.gieryic@sol.doi.gov
                                                                                                                efile_nrs.enrd@usdoj.gov
                                                                             Christian Douglas Wright           christian.wright@delaware.gov

                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
                                                                    108506970.3 0010627-00051



                                                                    State of Washington, et al. v. Bernhardt et al.
                                                                    Case No. 3:20-cv-00224-SLG                   20


                                                                              Case 3:20-cv-00224-SLG Document 45 Filed 11/16/20 Page 26 of 26
